Allowed Claims
1.	Claims 1-15 are allowed.
Claim Interpretation – 35 USC § 112(f)
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are as follows:
Light-Emitting Unit Being Configured to Emit Light

For the limitations light-emitting unit being configured to emit light the identified means in applicant’s specification is a light-emitting diode; and the equivalents per MPEP Section 2181 (See applicant’s FIG. 2, reference number 260; para [0027], [0030]).
Reasons for Allowance
5.	The following is examiner’s statement of reasons for allowance: the claimed invention is directed to:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

claim 1 identifies the distinct features: “reflective sheet(FIG. 2: 240) comprising an opening(FIG. 2: 242); a light-emitting unit(FIG. 2: 260) passing through the opening(FIG. 2: 242)”, with all other limitations as claimed.
	The closest prior art, U.S. Patent Pub. No. 2015/0109757 to Chen and U.S. Patent Pub. No. 2020/0043681 to Chen et al., either singularly or in combination, fails to anticipate or render obvious the above underlined features associated with other features of this claim.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
	As to claim 1, Chen discloses a backlight module (FIG. 6: 4; ¶0039), comprising:
	a light-shielding sheet(46)(FIG. 6; ¶0044) having a light exit area(462)(FIG. 6; ¶0044);
	a light guide plate(45)(FIG. 6; ¶0044) disposed under the light-shielding sheet(46)(FIG. 6: 45; ¶0044) and having a slot hole(a first 451)(FIG. 6; ¶0039) and a through hole(a second 451)(FIG. 6; ¶0039);
	a reflective sheet(44)(FIG. 6; ¶0046) disposed under the light guide plate(45)(FIG. 6: 44; ¶0044) and comprising a protrusion(a first 43)(FIG. 6; ¶0046), the protrusion(43)(FIG. 6; ¶0044) protruding into the through hole(a second 451)(FIG. 6: 43; ¶0044);
	a main circuit board(42)(FIG. 6; ¶0046) disposed under the reflective sheet(44)(FIG. 6: 42; ¶0046);
	a light-emitting unit, which is being interpreted as a light-emitting diode; and the equivalents (See applicant’s FIG. 2, reference number 260; para [0027], [0030])(a second 43)(FIG. 6; ¶0046) disposed on the main circuit board(42)(FIG. 6; ¶0046) to be accommodated in the slot hole(a first 451)(FIG. 6: a second 43; ¶0039), the light-emitting unit, which is being interpreted as a light-emitting diode; and the equivalents (See applicant’s FIG. 2, reference number 260; para [0027], [0030])(a second 43)(FIG. 6; ¶0046) being configured to emit light toward the light guide plate(45)(FIG. 6: 43; ¶0047), the light reaching the light exit area(462)(FIG. 6; ¶0047) through the light guide plate(45)(FIG. 6: 43; ¶0047);
	a flexible circuit board1(42)(FIG. 6; ¶0039) located under the reflective sheet(44)(FIG. 6: 42; ¶0046), and
	an electrical connector (FIG. 6: portion of dotted line directly connected to 43)(FIG. 6; ¶0046) electrically connected to the flexible circuit board(42)(FIG. 6;  and the main circuit board(42)(FIG. 6; ¶0039), the electrical connector(FIG. 6: portion of dotted line directly connected to 43)(FIG. 6; ¶0046) being aligned with the through hole(a second 451)(FIG. 6: 43; ¶0044) or further protruding into the through hole.
	Chen does not expressly disclose reflective sheet comprising an opening; a light-emitting unit, which is being interpreted as a light-emitting diode; and the equivalents(See applicant’s FIG. 2, reference number 260; para [0027], [0030])(a second 43)(FIG. 6; ¶0046) passing through the opening; flexible circuit board configured to receive external power.
	Chen et al. discloses a flexible circuit board(150)(FIG. 2A; ¶0055) configured to receive external power (FIG. 2A: 150; ¶0055).
	Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify Chen with Chen et al. to provide a backlight module having a lower cost (i.e., by having a flexible circuit board that does not contain a power source).
	Chen modified by Chen et al. does not expressly disclose reflective sheet comprising an opening; a light-emitting unit, which is being interpreted as a light-emitting diode; and the equivalents(See applicant’s FIG. 2, reference number 260; para [0027], [0030]) passing through the opening, with all other limitations as claimed.
Independent claim 8 identifies the distinct features: “reflective sheet(FIG. 2: 240) comprising an opening(FIG. 2: 242); a light-emitting unit(FIG. 2: 260) passing through the opening(FIG. 2: 242)”, with all other limitations as claimed.

	As to claim 8, Chen discloses an illuminated keyboard(4)(FIG. 6; ¶0039), comprising:
	a keyswitch(401)(FIG. 6; ¶0041) having a light-transmissive character area(4011A)(FIG. 6; ¶¶0030, 0041);
	a light-shielding sheet(46)(FIG. 6; ¶0044) having a light exit area(462)(FIG. 6; ¶0044) aligned with the light-transmissive character area(4011A)(FIGs. 6-7: 4013; ¶¶0030, 0039, 0041, 0044);
	a light guide plate(45)(FIG. 6; ¶0044) disposed under the light-shielding sheet(46)(FIG. 6: 45; ¶0044) and having a slot hole(a first 451)(FIG. 6; ¶0039) and a through hole(a second 451)(FIG. 6; ¶0039);
	a reflective sheet(44)(FIG. 6; ¶0046) disposed under the light guide plate(45)(FIG. 6: 44; ¶0044) and comprising a protrusion(a first 43)(FIG. 6; ¶0046), the protrusion(43)(FIG. 6; ¶0044) protruding into the through hole(a second 451)(FIG. 6: 43; ¶0044);
	a main circuit board(42)(FIG. 6; ¶0046) disposed under the reflective sheet (44)(FIG. 6: 42; ¶0046);
	a light-emitting unit, which is being interpreted as a light-emitting diode; and the equivalents (See applicant’s FIG. 2, reference number 260; para [0027], [0030])(a second 43)(FIG. 6; ¶0046) disposed on the main circuit board(42)(FIG. 6;  to be accommodated in the slot hole(a first 451)(FIG. 6: a second 43; ¶0039), the light-emitting unit, which is being interpreted as a light-emitting diode; and the equivalents (See applicant’s FIG. 2, reference number 260; para [0027], [0030])(a second 43)(FIG. 6; ¶0046) being configured to emit light toward the light guide plate(45)(FIG. 6: 43; ¶0047), the light reaching the light-transmissive character area(4011A)(FIG. 6; ¶¶0030, 0041) sequentially through the light guide plate(45)(FIG. 6: 44; ¶0047) and the light exit area(462)(FIG. 6; ¶0047);
	a flexible circuit board2(42)(FIG. 6; ¶0039) located under the reflective sheet (44)(FIG. 6: 42; ¶0046), and
	an electrical connector (FIG. 6: portion of dotted line directly connected to 43)(FIG. 6; ¶0046) electrically connected to the flexible circuit board (42)(FIG. 6; ¶¶0032, 0039) and the main circuit board(42)(FIG. 6; ¶0039), the electrical connector(FIG. 6: portion of dotted line directly connected to 43)(FIG. 6; ¶0046) being aligned with the through hole(a second 451)(FIG. 6: 43; ¶0044) or further protruding into the through hole.
Chen does not expressly disclose a reflective sheet comprising an opening; a light-emitting unit, which is being interpreted as a light-emitting diode; and the equivalents(See applicant’s FIG. 2, reference number 260; para [0027], [0030]) passing through the opening; a flexible circuit board configured to receive external power.
Chen et al. discloses a flexible circuit board(150)(FIG. 2A; ¶0055) configured to receive external power (FIG. 2A: 150; ¶0055).
Chen with Chen et al. to provide an illuminated keyboard having a lower cost (i.e., by having a flexible circuit board that does not contain a power source).
Chen modified by Chen et al. does not expressly disclose a reflective sheet comprising an opening; a light-emitting unit, which is being interpreted as a light-emitting diode; and the equivalents(See applicant’s FIG. 2, reference number 260; para [0027], [0030]) passing through the opening, with all other limitations as claimed.
Other Relevant Prior Art
6.	Other relevant prior art includes:
(i)	U.S. Patent Pub. No. 2015/0198302 A1 to Liang et al. discloses a flexible circuit board(21)(FIG. 2; ¶0023), a reflective sheet(11)(FIG. 2; ¶0024) comprising an opening(110)(FIG. 2; ¶0024), a light guide plate(12)(FIG. 2; ¶0022) and a light-shielding sheet(13)(FIG. 2: 131; ¶0022) having a light exit area(132)(FIG. 2; ¶0022).

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Conclusion
7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid prosecution delays, should preferably 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRK W HERMANN whose telephone number is (571) 270-3891.  The examiner can normally be reached on Monday-Friday, 10am-7pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  If you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRK W HERMANN/Examiner, Art Unit 2692                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Claim 1 does not limit “flexible circuit board” to be different from “main circuit board”.
        2 Claim 1 does not limit “flexible circuit board” to be different from “main circuit board”.